DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 9/9/2022 is acknowledged.  
3.	Claims 1, 5, 10-12 and 23-158 have been cancelled.
4.	Claims 2-4, 6-9, 13-22 and 159-161 are pending in this application.
5.	Claims 3, 7, 8 and 16 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse hydrochloric acid as species of ionization stabilizing excipient; DMSO as species of aprotic solvent; benzyl alcohol as species of preservative; mannitol as species of sugar alcohol; a diabetic human subject as species of subject to be treated; and a dose of 150 µg as species of dose to be administered in the reply filed on 4/18/2019.  Since Applicant failed to elect a specific stable glucagon formulation and the elected species of subject to be treated is a subgenus, not a species; the Examiner telephoned Applicant’s representative, Charles P. Landrum, on 5/7/2019 for clarification.  Applicant’s representative stated on the phone that a stable glucagon formulation comprising glucagon, hydrochloric acid, DMSO, benzyl alcohol, and mannitol as species of stable glucagon formulation; and a diabetic human adult subject as species of subject to be treated.  Furthermore, in the instant case, the species search for the stable glucagon formulation is limited to the elected species of stable glucagon formulation; and would not be on the elected species of each active component.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 2-4, 6-9, 13-22 and 159-161 are drawn to a method for reducing body weight in a subject in need thereof, the method comprising: administering to the subject by injection or infusion, a stable glucagon formulation at a dose of about 50 µg to about 200 µg glucagon; wherein the glucagon is administered chronically to said subject in response to a hunger cue; thereby reducing body weight in the subject, wherein the stable glucagon formulation comprises: 1. a glucagon peptide, glucagon analogue, or salt thereof dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and 2. an ionization stabilizing excipient is dissolved in the aprotic solvent in an amount of 1.8 mM to 5.6 mM; wherein both the glucagon peptide, glucagon analogue, or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent, and wherein the glucagon formulation is stable for at least 3 months at controlled room temperature.  A search was conducted on the elected species; and prior art was found.  Claims 3, 7, 8 and 16 remain withdrawn from consideration as being drawn to non-elected species.  Claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 are examined on the merits in this office action. 

Withdrawn Objections and Rejections
7.	Objection to claim 6 is hereby withdrawn in view of Applicant's amendment to the claim.
8.	Rejection to claims 2, 4, 6, 9, 12-15, 17-22 and 161 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
9.	(Revised due to Applicant's amendment to the claim) Claim 161 remains objected to for the following minor informality: Applicant is suggested to amend claim 161 as "…wherein the stable glucagon formulation comprises: (1) a glucagon peptide, glucagon analogue, or salt thereof dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and (2) an ionization stabilizing excipient dissolved in the aprotic solvent…".

Response to Applicant's Arguments
10.	Applicant's amendment to the claim introduces additional minor issue into claim 161.  Therefore, claim 161 remains objected. 

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	(Revised due to Applicant's amendment to the claim) Claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 remain rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions) in view of the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document (from NIH, 1998, pages 1-228, cited and enclosed in the previous office action), Walford et al (Journal of Gerontology: BIOLOGICAL SCIENCES, 2002, 57A, pages B211-B224, cited and enclosed in the previous office action), Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office actions), Prestrelski et al (US 2014/0221288 A1, filed with IDS), Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261, cited and enclosed in the previous office actions) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34, cited and enclosed in the previous office actions).
The instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 are drawn to a method for reducing body weight in a subject in need thereof, the method comprising: administering to the subject by injection or infusion, a stable glucagon formulation at a dose of about 50 µg to about 200 µg glucagon; wherein the glucagon is administered chronically to said subject in response to a hunger cue; thereby reducing body weight in the subject, wherein the stable glucagon formulation comprises: 1. a glucagon peptide, glucagon analogue, or salt thereof dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and 2. an ionization stabilizing excipient is dissolved in the aprotic solvent in an amount of 1.8 mM to 5.6 mM; wherein both the glucagon peptide, glucagon analogue, or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent, and wherein the glucagon formulation is stable for at least 3 months at controlled room temperature.  
Schulman et al, throughout the literature, teach a method for reducing caloric intake and/or weight gain in a subject, comprising administering to the subject a glucagon formulation in response to a hunger cue in the subject, wherein the glucagon formulation is administered 10 minutes prior to each meal (breakfast, lunch or supper) for a 14-day period, and wherein the subject exhibits a highly significant diminution in caloric intake (an average of 440 calories) and significant reduction in weight gain, for example, Title; Abstract; page 419, right column, the 3rd and 4th paragraphs; and page 420, Table 1, the 1st, 3rd and 4th paragraphs in Section "Results", and the 1st paragraph in Section "Discussion".  With regards to the limitations "reducing body weight in a subject in need thereof" and "reducing body weight in the subject" recited in instant claim 161, although Schulman et al do not explicilty make such statements, in view of the teachings of Schulman et al as a whole, one of ordinary skilled in the art would understand and reasonably expect weight loss in the subject treated with the glucagon formulation over a period of time, since the subject treated with the glucagon formulation exhibits a highly significant diminution in caloric intake (an average of 440 calories).  Schulman et al further teach the patients are men ranging in age from 16 to 45, with an average age of 28 years, for example, page 419, the 2nd paragraph in Section “MATERIALS AND METHODS”.  It meets the limitation of the patient population recited in instant claim 4.
The difference between the reference and instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 is that the reference does not teach a diabetic human adult as the elected species of subject to be treated; a dose of 150 µg as the elected species of dose to be administered; a stable glucagon formulation comprising glucagon, hydrochloric acid, DMSO, benzyl alcohol, and mannitol as the elected species of stable glucagon formulation; the stable glucagon formulation recited in instant claims 9, 13-15, 17-22 and 161; the dosage recited in instant claims 161 and 6; and the administration scheme and duration recited in instant claims 159-161.
However, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document teaches overweight and/or obesity is a chronic condition that requires extended treatment; and reducing/lower caloric intake over an extended time as an integral part of any weight loss program, for example, pages xix and xxv, Section "Dietary Therapy"; page 50, right column, the 1st and 2nd paragraphs; and page 56, left column, Section "A Overview".  The Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document further teaches weight loss is recommended to lower elevated blood glucose levels in overweight and obese persons with type 2 diabetes; and reducing caloric intake as a treatment for patient populations with diabetes, for example, pages xxi-xxii, Section "A ADVANTAGES OF WEIGHT LOSS"; and page 42, Section "1. Dietary Therapy".
Furthermore, Walford et al teach human subject with reducing caloric intake over a period of 8 months results in a marked and sustained weight loss, for example, Abstract.
In addition, Vietri et al, throughout the literature, teach the association between obesity and hypoglycemia in adults with type 2 diabetes (T2D), for example, Title; and Objectives.  Vietri et al conclude that obese T2D patients are at increased risk for moderate/severe hypoglycemia, and improving management of obesity among T2D patients may reduce the impact of diabetes on healthcare systems in Europe, for example, Conclusions; and Discussion.  Therefore, in view of the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al and Vietri et al, it would have been obvious to one of ordinary skilled in the art to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a glucagon formulation in response to a hunger cue in the subject, and wherein the glucagon formulation is administered 10 minutes prior to each meal (breakfast, lunch or supper) for an extended period of time such as 8 months or longer.  It reads on diabetic human adult as the elected species of subject to be treated.
And, Prestrelski et al, throughout the patent, teach stable glucagon formulation comprising glucagon in an aprotic polar solvent, wherein the moisture content of the formulation is less than 5%, and wherein the stable glucagon formulation is stable for at least one month at controlled room temperature (25 oC); and a method of treating hypoglycemia with such stable glucagon formulation, for example, Abstract; page 1, paragraph [0009]; page 15, Example 8 and Table 3; page 16, Table 4; and page 17, Table 5.  Prestrelski et al further teach the effect of pH on the solubility and/or stability of glucagon in aprotic polar solvent; and HCl (the ionization stabilizing excipient recited in instant claims 14 and 17) at various concentrations are used to adjust the pH and provide the optimal pH memory, for example, page 3, paragraph [0016]; page 8, paragraphs [0076]-[0081]; and Examples 6-9 and 16.  Prestrelski et al also teach the stable glucagon formulation can further comprise preservative, and one of the suitable preservatives is benzyl alcohol, for example, page 3, paragraph [0018]; and page 7, paragraph [0069].  Furthermore, Prestrelski et al teach the stable glucagon formulation can further comprise sugar alcohol as stabilizing excipient, and suitable sugar alcohol includes mannitol and sorbitol; and the stabilizing excipient is present in the formulation in an amount ranging from about 1 % (w/v) to about 60% (w/v), from about 1 % (w/v) to about 50% (w/v), from about 1 % (w/v) to about 40% (w/v), from about 1 % (w/v) to about 30% (w/v), from about 1 % (w/v) to about 20% (w/v), from about 5% (w/v) to about 60% (w/v), from about 5% (w/v) to about 50% (w/v), from about 5% (w/v) to about 40% (w/v), from about 5% (w/v) to about 30% (w/v), from about 5% (w/v) to about 20% (w/v), from about 10% (w/v) to about 60% (w/v), from about 10% (w/v) to about 50% (w/v), from about 10% (w/v) to about 40% (w/v), from about 10% ( w /v) to about 30% ( w /v ), or from about 10% (w/v) to about 20% (w/v); in some embodiments, the stabilizing excipient is present in the formulation in an amount that is about 1 %, about 5%, about 10%, about 15%, about 20%, about 25%, about 30%, about 35%, about 40%, about 45%, about 50%, about 55%, or about 60% (w/v), for example, page 6, paragraph [0066]; page 7, paragraph [0067]; and page 9, paragraph [0085].  Therefore, in view of the teachings of Prestrelski et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a stable glucagon formulation comprising glucagon, hydrochloric acid (HCl, an ionization stabilizing excipient), DMSO, benzyl alcohol, and mannitol, wherein the moisture content of the formulation is less than 5%.  It reads on a stable glucagon formulation comprising glucagon, hydrochloric acid, DMSO, benzyl alcohol, and mannitol as the elected species of stable glucagon formulation.  In addition, Prestrelski et al teach administered dosages for treating a disease, condition, disorder are in accordance with dosages and scheduling regimens practiced by those of skill in the art; and the appropriate dosage varies according to several factors, including the formulation of the composition, patient response, the severity of the condition, the subject's weight, and the judgment of the prescribing physician, for example, page 12, paragraph [0107].  Furthermore, Prestrelski et al teach the stable glucagon formulation can be for subcutaneous, intradermal, or intramuscular administration (e.g., by injection or by infusion); and in some embodiments, the formulation is administered subcutaneously, for example, page 12, paragraph [0109].  Therefore, in view of the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al and Prestrelski et al, it would have been obvious to one of ordinary skilled in the art to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a stable glucagon formulation in response to a hunger cue in the subject, wherein the glucagon formulation is administered 10 minutes prior to each meal for an extended period of time such as 8 months or longer, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid (HCl, an ionization stabilizing excipient), DMSO, benzyl alcohol, and mannitol, and wherein the moisture content of the formulation is less than 5%.  
In addition, Stunkard et al, throughout the literature, teach inhibition of gastric hunger contractions in human subject receiving glucagon intravenously through infusion tubing, for example, Figures 1 and 2; pages 258-259, Section "Procedure"; and page 261, Section "Summary".  Stunkard et al further teach that similar to the gastric response presented in Figures 1 and 2, in the two subjects given multiple intravenous injections of small amounts of glucagon (0.5 mg of glucagon on 3 occasions, or 5 injections of 0.125 mg glucagon), gastric hunger contractions are abolished, for example, the paragraph bridging page 259, right column and page 260, left column. 
And, Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15, 16 and 24.  Therefore, in view of the combined teachings of Tanguay, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al and Prestrelski et al, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of glucagon in the stable glucagon formulation and the administration scheme and duration for effectively reducing body weight in an obese and/or overweight human adult with T2D, including a dose of 150 µg and an administration scheme and duration of more than 3 time a day for at least 90 days or indefinite.  It reads on a dose of 150 µg as the elected species of dose to be administered.  In addition, in view of the teachings of Prestrelski et al as a whole, one of ordinary skilled in the art would also have been motivated to optimize the moisture content and the amounts of ionization stabilizing excipient, preservative and sugar alcohol in the stable glucagon formulation for better stability of the formulation, including ionization stabilizing excipient in an amount of 1.8mM to 5.6 mM.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a glucagon formulation in response to a hunger cue in the subject, wherein the glucagon formulation at a dose of 150 µg is administered more than 3 times a day for an extended period such as 8 months or indefinite, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid (HCl) in an amount of 1.8 mM to 5.6 mM, DMSO, benzyl alcohol, and mannitol, wherein the moisture content of the formulation is less than 5%, and wherein the stable glucagon formulation is administered via subcutaneous injection or intravenously through infusion tubing.
With regards to the limitation "wherein both the glucagon peptide, glucagon analogue, or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent" recited in instant claim 161, this is a product by process limitation for obtaining the stable glucagon formulation recited in instant claim 161.  In the instant case, since the instant claimed stable glucagon formulation comprises glucagon peptide, glucagon analogue, or salt thereof dissolved in an aprotic solvent such as DMSO, and the instant claimed stable glucagon formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization above is identical to the stable glucagon formulation recited in instant claim 161 with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  In the instant case, since the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization above is identical to the stable glucagon formulation recited in instant claim 161 with no structural difference, the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization above meets all the structural limitations of the stable glucagon formulation recited in instant claim 161.  
Furthermore, with regards to the limitation "wherein the glucagon formulation is stable for at least 3 months at controlled room temperature" recited in instant claim 161; and the limitation "wherein the glucagon formulation is stable for at least 12 months at controlled room temperature" recited in instant claim 9, first, the terms "stable formulation", "chemical stability" and "physical stability" are defined either identical or almost identical in both Prestrelski et al (see page 4, paragraph [0040]; and page 5, paragraphs [0041] and [0042]) and instant specification (see pages 11-12, paragraphs [0042]-[0044] of instant specification).  Second, as stated in the paragraph above, the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization above is identical to the stable glucagon formulation recited in instant claim 161 with no structural difference, and meets all the structural limitations of the stable glucagon formulation recited in instant claim 161.  And there is no additional structural limitation recited in instant claim 9.  Therefore, the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization above would necessarily have the same properties and functionality of the stable glucagon formulation recited in instant claims 161 and 9.  Thus, the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization above is stable for at least 12 months at controlled room temperature.  And the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a glucagon formulation in response to a hunger cue in the subject, wherein the glucagon formulation at a dose of 150 µg is administered more than 3 times a day for an extended period such as 8 months or indefinite, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid (HCl) in an amount of 1.8 mM to 5.6 mM, DMSO, benzyl alcohol, and mannitol, wherein the moisture content of the formulation is less than 5%, wherein the stable glucagon formulation is stable for at least 12 months at controlled room temperature, and wherein the stable glucagon formulation is administered via subcutaneous injection or intravenously through infusion tubing, because the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document teaches overweight and/or obesity is a chronic condition that requires extended treatment; and reducing/lower caloric intake over an extended time as an integral part of any weight loss program.  The Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document further teaches weight loss is recommended to lower elevated blood glucose levels in overweight and obese persons with type 2 diabetes; and reducing caloric intake as a treatment for patient populations with diabetes.  Walford et al teach human subject with reducing caloric intake over a period of 8 months results in a marked and sustained weight loss.  Vietri et al teach the association between obesity and hypoglycemia in adults with type 2 diabetes (T2D); and conclude that obese T2D patients are at increased risk for moderate/severe hypoglycemia, and improving management of obesity among T2D patients may reduce the impact of diabetes on healthcare systems in Europe.  Therefore, in view of the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al and Vietri et al, it would have been obvious to one of ordinary skilled in the art to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a glucagon formulation in response to a hunger cue in the subject, and wherein the glucagon formulation is administered 10 minutes prior to each meal (breakfast, lunch or supper) for an extended period of time such as 8 months or longer.  Prestrelski et al teach stable glucagon formulation comprises dried glucagon dissolved in DMSO, wherein the formulation is stable for at least one month at controlled room temperature; and a method of treating hypoglycemia with such stable glucagon formulation.  And in view of the teachings of Prestrelski et al as a whole, it would have been obvious to one of skilled in the art to develop a stable glucagon formulation comprising glucagon, hydrochloric acid (HCl, an ionization stabilizing excipient), DMSO, benzyl alcohol, and mannitol, wherein the moisture content of the formulation is less than 5%.  Prestrelski et al further teach the stable glucagon formulation can be for subcutaneous, intradermal, or intramuscular administration (e.g., by injection or by infusion); and in some embodiments, the formulation is administered subcutaneously.  Prestrelski et al also teach administered dosages for treating a disease, condition, disorder are in accordance with dosages and scheduling regimens practiced by those of skill in the art; and the appropriate dosage varies according to several factors, including the formulation of the composition, patient response, the severity of the condition, the subject's weight, and the judgment of the prescribing physician.  Therefore, in view of the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al and Prestrelski et al, it would have been obvious to one of ordinary skilled in the art to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a stable glucagon formulation in response to a hunger cue in the subject, wherein the glucagon formulation is administered 10 minutes prior to each meal for an extended period of time such as 8 months or longer, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid (HCl, an ionization stabilizing excipient), DMSO, benzyl alcohol, and mannitol, and wherein the moisture content of the formulation is less than 5%.  Stunkard et al, throughout the literature, teach inhibition of gastric hunger contractions in human subject receiving glucagon intravenously through infusion tubing.  Stunkard et al further teach that similar to the gastric response presented in Figures 1 and 2, in the two subjects given multiple intravenous injections of small amounts of glucagon (0.5 mg of glucagon on 3 occasions, or 5 injections of 0.125 mg glucagon), gastric hunger contractions are abolished.  Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the combined teachings of Tanguay, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al and Prestrelski et al, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of glucagon in the stable glucagon formulation and the administration scheme and duration for effectively reducing body weight in an obese and/or overweight human adult with T2D, including a dose of 150 µg and an administration scheme and duration of more than 3 time a day for at least 90 days or indefinite.  In addition, in view of the teachings of Prestrelski et al as a whole, one of ordinary skilled in the art would also have been motivated to optimize the moisture content and the amounts of ionization stabilizing excipient, preservative and sugar alcohol in the stable glucagon formulation for better stability of the formulation.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a glucagon formulation in response to a hunger cue in the subject, wherein the glucagon formulation at a dose of 150 µg is administered more than 3 times a day for an extended period such as 8 months or indefinite, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid (HCl) in an amount of 1.8 mM to 5.6 mM, DMSO, benzyl alcohol, and mannitol, wherein the moisture content of the formulation is less than 5%, wherein the stable glucagon formulation is stable for at least 12 months at controlled room temperature, and wherein the stable glucagon formulation is administered via subcutaneous injection or intravenously through infusion tubing.

Response to Applicant's Arguments
14.	Applicant presents very similar arguments as in the previous response in a different format and/or order, and argues that "I.    The combined cited art provides no motivation to arrive at the claimed method for reducing body weight with a reasonable expectation of success" due to the followings: A.    Numerous aspects of the claimed method are missing from the combined art in that: 1.    The combined art fails to disclose administering glucagon to a subject in need of reducing body weight. 2.    The claim element of administering a dose of about 50 µg to about 200 µg glucagon, "chronically ... in response to a hunger cue is missing from the combined cited art.  3.    The low dose and chronic administration of glucagon are integral parts of the claimed method of reducing body weight.  B.    The cited art would not have motivated a POSA to arrive at the claimed method for reducing body weight with a reasonable expectation of success.  Applicant further argues that "II.   The claimed stable glucagon formulation is also missing from the combined cited art."  
15.	Applicant's arguments have been fully considered but have not been found persuasive.  
In the instant case, the Examiner would like to point out that instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 are rejected under 35 U.S. C. 103 (obviousness type); and the rejection is based on the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization.  Therefore, it is not necessary for each of the cited prior art references to teach all the limitations of instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161.  Furthermore, the Examiner would like to point out that the MPEP states "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references…" (see MPEP § 2145 IV).
With regards to Applicant’s arguments about the claim elements that are not taught or suggested by the art, even in combination are addressed as followings:
(1) a subject in need of reducing body weight:
The Examiner understands that neither Schulman et al nor Stunkard et al teach administering glucagon to a subject that is obese and/or overweight or diabetic.  However, in the instant case, as stated in Section 13 above, Schulman et al explicilty teach the subject treated with glucagon exhibits a highly significant diminution in caloric intake (an average of 440 calories) and significant reduction in weight gain.  The Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document teaches overweight and/or obesity is a chronic condition that requires extended treatment; and reducing/lower caloric intake over an extended time as an integral part of any weight loss program.  The Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document further teaches weight loss is recommended to lower elevated blood glucose levels in overweight and obese persons with type 2 diabetes; and reducing caloric intake as a treatment for patient populations with diabetes.  The association between obesity and hypoglycemia in adults with type 2 diabetes (T2D) is further discussed in the cited Vietri et al reference.  And Walford et al teach human subject with reducing caloric intake over a period of 8 months results in a marked and sustained weight loss.  Therefore, in view of the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al and Vietri et al, it would have been obvious to one of ordinary skilled in the art to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a glucagon formulation in response to a hunger cue in the subject, and wherein the glucagon formulation is administered 10 minutes prior to each meal (breakfast, lunch or supper) for an extended period of time such as 8 months or longer.  It reads on diabetic human adult as the elected species of subject to be treated.  Taken all these together, the combined teachings of the cited prior art references teaches the limitation of "to a subject in need thereof" recited in instant claims.
Furthermore, with regards to Applicant's arguments about the cited Schulman et al reference, in that the subjects in Schulman et al do not have unlimited food access; and no significant weight loss is reported in Schulman et al, first, the Examiner would like to point out that food access is not a claim limitation.  Second, in the instant case, considering the state of art regarding the correlation/relationship between caloric intake and body weight as disclosed in both the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document and Walford et al, one of ordinary skilled in the art would understand and reasonably expect the 14-day period in Schulman et al is most likely not long enough to result in a significant weight loss; and one of ordinary skilled in the art would be motivated to extend the glucagon treatment to a period of 8 months (as taught in Walford et al) or even longer.   
(2) The claim element of administering a dose of about 50 µg to about 200 µg glucagon, and chronically ... in response to a hunger cue; and (3) The low dose and chronic administration of glucagon are integral parts of the claimed method of reducing body weight:
As stated above, the Examiner understands that neither Schulman et al nor Stunkard et al teach reducing body weight of a subject that is obese and/or overweight or diabetic with glucagon treatment.  However, in the instant case, first, in view of the teachings of Schulman et al as a whole, one of ordinary skilled in the art would understand and reasonably expect weight loss in the subject treated with the glucagon formulation over a period of time, since the subject treated with the glucagon formulation exhibits a highly significant diminution in caloric intake (an average of 440 calories).  Furthermore, as stated above, in view of the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al and Vietri et al as set forth in Section 13 above, it would have been obvious to one of ordinary skilled in the art to develop a method for reducing body weight in an obese and/or overweight human adult with T2D, wherein the method comprises administering to the subject a glucagon formulation in response to a hunger cue in the subject, and wherein the glucagon formulation is administered 10 minutes prior to each meal (breakfast, lunch or supper) for an extended period of time such as 8 months or longer.  In addition, in view of the combined teachings of Tanguay, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al and Prestrelski et al, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of glucagon in the stable glucagon formulation and the administration scheme and duration for effectively reducing body weight in an obese and/or overweight human adult with T2D, including a dose of 150 µg and an administration scheme and duration of more than 3 time a day for at least 90 days or indefinite.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).  Taken all these together, the combined teachings of the cited prior art references with routine optimization set forth in Section 13 above teaches these limitations.  
With regards to Applicant's arguments that neither Schulman et al nor Stunkard et al teach administering glucagon in response to hunger cue, as explicitly stated in Applicant's arguments/remarks filed on 9/9/2022, the subjects in both references experience hunger before receiving glucagon treatment.  And as disclosed in instant specification, "As used herein, a "hunger cue" refers to any physiological sensation or symptom that is manifested by the body when a subject is motivated to consume food. A hunger cue may include, but is not limited to, hunger pangs, lightheadedness or loss of balance, nausea, headaches, muscle weakness, lack of energy, or inability to concentrate." (see page 16, paragraph [0067] of instant specification).  Therefore, in the instant case, one of ordinary skilled in the art would understand that in both references, glucagon is administered in response to a hunger cue.   
With regards to Applicant's arguments about the cited Stunkard et al reference, first, in view of the teachings of Stunkard et al as a whole, one of ordinary skilled in the art would understand and reasonably expect that the inhibition of gastric hunger contractions in human subject receiving glucagon intravenously through infusion tubing is transient; and multiple glucagon administrations are required for sustained inhibition of gastric hunger contractions.  Furthermore, the Examiner would like to point out that Stunkard et al explicilty teach that similar to the gastric response presented in Figures 1 and 2, in the two subjects given multiple intravenous injections of small amounts of glucagon (0.5 mg of glucagon on 3 occasions, or 5 injections of 0.125 mg glucagon), gastric hunger contractions are abolished (the paragraph bridging page 259, right column and page 260, left column).  Therefore, in the instant case, in view of the teachings of Stunkard et al as a whole, one of ordinary skilled in the art would understand that Stunkard et al teach administering a low dose of 0.125 mg (equal to 125 µg glucagon) is effective in inhibiting gastric hunger contractions in human subject.  
With regards to Applicant's arguments about the criticality of the low dose and chronic administration of glucagon as exemplified in the specification: 
The Examiner would like to point out that MPEP § 2164 cited by Applicant is related to enablement requirements for a patent application, which does not apply to instant rejection.  And in the instant case, Applicant fails to provide any evidence and/or data to support the criticality of the low dose and chronic administration of glucagon for the following reasons:
First, based on paragraphs [0160]-[0162] of instant specification, the stable glucagon formulation used in the treatment example disclosed in paragraph [0163] of instant specification is identical to the stable glucagon formulation in Example 16 and Table 6 of the cited Prestrelski et al reference.  However, the stable glucagon formulation in Example 16 and Table 6 of the cited Prestrelski et al reference comprising glucagon at 0.45% (w/w), trehalose at 5.0% (w/w), DMSO, and HCl; wherein usually about 5 ml of 1N HCl is presented in per batch of about 500 ml of such formulation (the final concentration of HCl in the formulation equals to about 10mM) for pH adjustment.  The stable glucagon formulation in Example 16 and Table 6 of the cited Prestrelski et al reference does not meet the limitations of instant claimed formulation with an ionization stabilizing excipient in an amount of 1.8 mM to 5.6 mM.  Therefore, it is unclear to the Examiner why/how Applicant believes the data obtained from the treatment example disclosed in instant specification should apply to a treatment method with a different glucagon formation recited in instant claims.  Further clarification is required.  
Second, there is no evidence that the rat used in the treatment example in instant specification is obese and/or overweight, or diabetic, or in need of reducing body weight.  This is the same as the subject in the cited Schulman et al reference.  And the data presented in instant Table 7 and Figure 3 does not show glucagon treatment reduces body weight.  The data presented in instant Table 7 and Figure 3 show glucagon treatment reduces weight gain in the treated rat over a period of about 13 weeks, which is identical to the effect observed in the human subject disclosed in the cited Schulman et al reference.  Therefore, it is unclear to the Examiner why/how Applicant believes the same type of subject and the same effect (reducing weight gain) disclosed in the cited Schulman et al reference indicates reducing body weight in a subject in needed thereof with glucagon treatment is unpredictable, while the data obtained from the treatment example in instant specification does not.  Further clarification is required.
Third, considering the state of art regarding to drug development (as discussed in the cited Tanguay reference and many others), one of ordinary skilled in the art would understand and reasonably expect that the dosages used in the treatment example of instant specification would not be the optimal dosage of glucagon used for reducing body weight in an obese and/or overweight human adult with T2D.  
Fourth, for the treatment example disclosed in instant specification, it is unclear how many times per day the glucagon formation is administered to the rat.  
Fifth, based on instant Figure 3, the dose of 0.5, 1.0, or 2.0 mg/kg/day equals to about 100, 200 or 400 µg of glucagon at week 1; and about 250, 400 or 800 µg of glucagon at week 13.  And based on the data presented in instant Figure 3 and Table 7, one of ordinary skilled in the art would understand that the effect of glucagon on weight gain is dose-dependent; and the optimal dosage is a result-oriented parameter that can be obtained throughout routine optimization.  
Sixth, in terms of the data presented in instant Figure 4, the Examiner would like to bring Applicant’s attention to MPEP § 2145 II, which states that “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  
Taken all these together, the treatment example in instant specification and the data presented in instant Table 7 and Figures 3 and 4 fail to support Applicant's arguments about the criticality of the low dose and chronic administration of glucagon.  
Furthermore, considering the state of art regarding the correlation/relationship between caloric intake and body weight as disclosed in both the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document and Walford et al, and in view of the combined teachings of the cited prior art references as set forth in Section 13 above, one of ordinary skilled in the art would understand and reasonably expect dosage and administration scheme and duration are all result-oriented parameters that need to be optimized to obtain sufficient treatment efficiency.  And in the instant case, Applicant fails to provide any reasoning that the claimed dosage and administration scheme and duration cannot be obtained through routine optimization.
With regards to Applicant's arguments about chronical administration, first, as stated in the previous office actions, the Examiner understands that Schulman et al do not explicitly disclose the term "in response to a hunger cue".  However, in the instant case, Schulman et al teach the glucagon formulation is administered 10 minutes prior to each meal (breakfast, lunch or supper); and many of the subjects complain of hunger between meals (see Abstract; and the 1st paragraph in Section "Results").  Therefore, in view of the teachings of Schulman et al as a whole, one of ordinary skilled in the art would understand and reasonably expect that in the method disclosed in Schulman et al, the glucagon formulation is administered in response to a hunger cue in the subject and is administered 3 times per day for a 14-day period, which meets the limitation of chronical administration as defined in instant specification (see page 19, paragraph [0080] of instant specification).  Furthermore, as stated above, in view of the teachings of Stunkard et al as a whole, one of ordinary skilled in the art would understand and reasonably expect that the inhibition of gastric hunger contractions in human subject receiving glucagon intravenously through infusion tubing is transient; and multiple glucagon administrations are required for sustained inhibition of gastric hunger contractions.  There, considering the state of art regarding the correlation/relationship between caloric intake and body weight as disclosed in both the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document and Walford et al, and in view of the combined teachings of the cited prior art references as set forth in Section 13 above, one of ordinary skilled in the art would understand and reasonably expect administration scheme and duration are all result-oriented parameters that need to be optimized to obtain sufficient treatment efficiency.  And in the instant case, Applicant fails to provide any reasoning that the claimed administration scheme and duration cannot be obtained through routine optimization.
In response to Applicant's arguments about the claimed stable glucagon formulation, first, Applicant's arguments about the difference in the process of preparing the stable glucagon formulation and what presented in the Declaration of Steven Prestrelski under 37 CFR 1.132 filed on 4/26/2022 have been addressed in both Sections 9 and 14 of the Non-final office action dated 6/9/2022.  With regards to Applicant's arguments about the amount of ionization stabilizing excipient in the instant claimed stable glucagon formulation, as stated in Section 13 above, Prestrelski et al explicitly teach the effect of pH on the solubility and/or stability of glucagon in aprotic polar solvent; and HCl (the ionization stabilizing excipient recited in instant claims 14 and 17) at various concentrations are used to adjust the pH and provide the optimal pH memory.  Therefore, in view of the teachings of Prestrelski et al as a whole, one of ordinary skilled in the art would also have been motivated to optimize the amounts of ionization stabilizing excipient in the stable glucagon formulation for better stability of the formulation, including ionization stabilizing excipient in an amount of 1.8 mM to 5.6 mM.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).  And in the instant case, Applicant fails to provide any data and/or evidence to indicate the recited amount is critical.
Taken all these together, considering the state of art regarding the correlation/relationship between caloric intake and body weight, glucagon formulation, and drug development; and in view of the combined teachings of the cited prior art references with routine optimization, one of ordinary skilled in the art would have been motivated to develop the method recited in instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 with reasonable expectation of success.  
Therefore, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

17.	(Revised due to Applicant’s amendment to the claim) Claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 9649364 B2 in view of Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions), the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document (from NIH, 1998, pages 1-228, cited and enclosed in the previous office action), Walford et al (Journal of Gerontology: BIOLOGICAL SCIENCES, 2002, 57A, pages B211-B224, cited and enclosed in the previous office action), Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office actions), Prestrelski et al (US 2014/0221288 A1, filed with IDS), Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261, cited and enclosed in the previous office actions) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34, cited and enclosed in the previous office actions).
18.	Instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 are drawn to a method for reducing body weight in a subject in need thereof, the method comprising: administering to the subject by injection or infusion, a stable glucagon formulation at a dose of about 50 µg to about 200 µg glucagon; wherein the glucagon is administered chronically to said subject in response to a hunger cue; thereby reducing body weight in the subject, wherein the stable glucagon formulation comprises: 1. a glucagon peptide, glucagon analogue, or salt thereof dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and 2. an ionization stabilizing excipient is dissolved in the aprotic solvent in an amount of 1.8 mM to 5.6 mM; wherein both the glucagon peptide, glucagon analogue, or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent, and wherein the glucagon formulation is stable for at least 3 months at controlled room temperature.  
19.	Claim 1 of US patent 9649364 B2 is drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof is not prepared by drying in the presence of a non-volatile buffer having a pH of 2 to 4 to produce a glucagon peptide having a pH memory of 2 to 4; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the glucagon peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof.  Dependent claims 2-13 of US patent 9649364 B2 recite further limitations to the stable formulation in claim 1.  Claim 14 of US patent 9649364 B2 is drawn to a method of treating hypoglycemia in a subject in need thereof, the method comprising the step of administering an effective amount of the formulation of claim 1.  Dependent claims 15 and 16 of US patent 9649364 B2 recite further limitations to the method in claim 14.
With regards to the limitation "wherein both the glucagon peptide, glucagon analogue, or salt thereof and the ionization stabilizing excipient are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent" recited in instant claim 161, this is a product by process limitation for obtaining the stable glucagon formulation recited in instant claim 161.  In the instant case, since the instant claimed stable glucagon formulation comprises glucagon peptide glucagon analogue, or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable glucagon formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable glucagon formulation recited in claims 1-16 of US patent 9649364 B2 is identical to the stable glucagon formulation recited in instant claim 161 with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  
Furthermore, with regards to the limitation with regards to the limitation "wherein the glucagon formulation is stable for at least 3 months at controlled room temperature" recited in instant claim 161; and the limitation "wherein the glucagon formulation is stable for at least 12 months at controlled room temperature" recited in instant claim 9, first, the terms "stable formulation", "chemical stability" and "physical stability" are defined either identical or almost identical in both US patent 9649364 B2 (see column 7, lines 26-67 ) and instant specification (see page 11, paragraphs [0042]-[0044] of instant specification).  Second, as stated in the paragraph above, in the instant case, the stable glucagon formulation recited in claims 1-16 of US patent 9649364 B2 is identical to the stable glucagon formulation recited in instant claim 161 with no structural difference.  And there is no additional structural limitation recited in instant claim 9.  Therefore, the stable glucagon formulation recited in claims 1-16 of US patent 9649364 B2 meets all the structural limitations of the stable glucagon formulation recited in instant claims 161 and 9; and the stable glucagon formulation recited in claims 1-16 of US patent 9649364 B2 would necessarily have the same properties and functionality of the stable glucagon formulation recited in instant claims 161 and 9.  Thus, the stable glucagon formulation recited in claims 1-16 of US patent 9649364 B2 is stable for at least 12 months at controlled room temperature.  And the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
20.	The difference between instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 and claims 1-16 of US patent 9649364 B2 is that claims 1-16 of US patent 9649364 B2 do not teach a method of reducing body weight in a subject in need thereof with the stable glucagon formulation.
However, in view of the combined teachings of Schulman et al, the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document, Walford et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization as set forth in Section 13 above, it would have been obvious to one of skilled in the art to modify and apply the stable glucagon formulation in claims 1-16 of US patent 9649364 B2 in a method for reducing body weight in human adults with T2D; and develop the method recited in instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161.  

21.	(Revised due to Applicant’s amendment to the claim) For the same or similar reasoning/rational as the rejection set forth in Sections 17-20 above, instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 26-34 of US patent 5932547 A; claims 1, 9, 12 and 19 of US patent 8110209 B2; claims 1-14 of US patent 8697644 B2; claims 1, 5, 10 and 13 of US patent 8790679 B2; claims 1-17 of US patent 9018162 B2; claims 1-27 of US patent 9295724 B2; claims 1-19 of US patent 9302010 B2; claims 1, 4, 10 and 15 of US patent 9314424 B2; claims 1-27 of US patent 9339545 B2; claims 1 and 2 of US patent 9642894 B2; and claims 1-7 of US patent 9687527 B2; and in view of the combined teachings of Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions), the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document (from NIH, 1998, pages 1-228, cited and enclosed in the previous office action), Walford et al (Journal of Gerontology: BIOLOGICAL SCIENCES, 2002, 57A, pages B211-B224, cited and enclosed in the previous office action), Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office actions), Prestrelski et al (US 2014/0221288 A1, filed with IDS), Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261, cited and enclosed in the previous office actions) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 13 above.

22.	(Revised due to Applicant’s amendment to the claim) For the same or similar reasoning/rational as the rejection set forth in Sections 17-20 above, instant claims 2, 4, 6, 9, 13-15, 17-22 and 159-161 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9-11 and 14-20 of co-pending Application No. 15/763050; claims 27-30 and 42 of co-pending application No. 16/630774; claims 1-41 of co-pending application No. 16/888028; claims 32-40 and 43-60 co-pending application No. 16/955698; claims 51-68 of co-pending application No. 16/964124; claims 99-131 of co-pending application No. 17/215449; and claims 1-51 of co-pending Application No. 17/359202, and in view of the combined teachings of Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions), the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document (from NIH, 1998, pages 1-228, cited and enclosed in the previous office action), Walford et al (Journal of Gerontology: BIOLOGICAL SCIENCES, 2002, 57A, pages B211-B224, cited and enclosed in the previous office action), Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office actions), Prestrelski et al (US 2014/0221288 A1, filed with IDS), Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261, cited and enclosed in the previous office actions) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34, cited and enclosed in the previous office actions) with routine optimization as set forth in Section 13 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
23.	Applicant argues that “Since all of the ODP rejections rely on Schulman, the Clinical Guidelines, Walford, Strunkard, Prestrelski, Vietri, and Tanguay, Applicant respectfully requests that the Examiner reconsider and withdraw all of the obvious-type double patenting rejections for at least the reasons discussed above in the response to the obviousness rejection. If the Examiner does not agree, then Applicant respectfully requests that the Examiner hold the obvious-type double patenting rejections in abeyance until allowable subject matter is identified.”
24.	Applicant’s arguments have been fully considered but have not been found persuasive. 
Applicant's arguments set forth in the response to the obviousness rejection have been addressed in Section 15 above.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658